DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tass (U.S. PG Pub 20150297444 A1) referred to as Tass 2.
Regarding claim 1 and 14, Tass2 teaches an apparatus and method for treatment of a patient using multichannel desynchronizing stimulation (Fig 1 element 1 illustrates a non-invasive desynchronizing neurostimulation device; Fig 16 illustrates an electrical transcutaneous desynchronizing neurostimulation; [0031]; [0039]; [0076] teaches the CR stimulation has a desynchronization effect using multiple stimuli; [0144]-[0145]) , comprising: n stimulation contacts, with n being 2 or greater (Fig 16 elements 112-115 teach multiple stimulation contacts; [0145]-[0147] teaches the stimulation device 
Regarding claim 2 and 15, Tass 2 teaches claim 1 and 14, wherein the controller is configured to select the inter-stimulation times for the n stimulation contacts according to a common random process (Fig 8B illustrates controlling the stimuli such that the inter stimulation times for the contacts are according to a random process; [0056] teaches implementing an interstimulus interval between individual stimulations at a large enough and randomized length such that the stimuli do not overlap, to avoid entrainment; [0104]-[0105] teaches applying stimulation and pauses are randomized per cycle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being obvious over Tass (U.S.PG Pub 20110201977 A1) in view of Tass (U.S. PG Pub 20150297444 A1) referred to as Tass 2.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1 and 14, Tass teaches an apparatus/method for treatment of a patient using multichannel desynchronizing stimulation (Fig 1 element 100; Fig 3 element 300; Fig 5; [0020] teaches a 
Regarding claim 2 and 15, the modified invention of Tass teaches claim 1 and 14, wherein the controller is configured to select the inter-stimulation times for the n stimulation contacts according to a common random process ([0037] teaches the stimuli can be applied using a stochastic sequence; [0049]; [0078]-[0081]).
Regarding claim 3, the modified invention of Tass teaches claim 2, wherein the controller is configured to select the inter-stimulation times according to a probability distribution associated with the random process. ([0037] teaches the stimuli can be applied using a stochastic sequence; [0049]; [0078]-[0081]).
Regarding claim 4, the modified invention of Tass teaches claim 3, wherein each stimulus in the sequence has a stimulus duration ([0031] teaches the stimuli sequences having a time interval for the first stimuli and second stimuli; [0036]; [0049] teaches a time interval over which a second stimuli is administered wherein the pulses have a time varied inter stimuli intervals), and the probability distribution is bounded by a lower threshold of the stimulus duration ([0037] teaches the stimuli can be applied using a stochastic sequence; [0049] teaches that the distribution of the stimuli can be setup such 
Regarding claim 8, the modified invention of Tass teaches claim 1, wherein the controller is configured to select the inter-stimulation times for the n stimulation contacts (according to a deterministic process or a combined random-deterministic process ([0037] teaches the stimuli can be applied using a stochastic sequence; [0049]; [0056]-[0057]; [0069] teaches that the controller can controlling the contacts such that only certain contacts are used for stimulation during different intervals of stimulation; [0078]-[0081] teaches the variation in the inter stimulation times for the contacts is stochastic or deterministic or mixed stochastic-deterministic).
Regarding claim 9 and 18, the modified invention of Tass teaches claim 1 and 14, wherein the controller is configured to select, for each stimulus in the sequence, a single one of the n stimulation contacts, such that the stimulus is applied through the selected one of the n stimulation contacts ([0051] teaches that each contact can have its own actuating lead, or 2 or more contacts can be connected to the same actuating lead, therefore when the controller selects the lead comprising the two or more contacts, this lead will comprise a met of 2-3 of the 4 contacts to emit the stimulus; [0053] also teaches that each contact can have a unipolar stimulation between each contact and a reference electrode [0056]-[0057]; [0069] teaches that the controller can controlling the contacts such that only certain contacts are used for stimulation during different intervals of stimulation; [0080]-[0081] teaches that the stimulus are randomly selected to the contacts 51-54 such that the contacts teach successive stimulus to randomly selected contacts, wherein it is possible that only a certain number of contacts are 
Regarding claim 10, the modified invention of Tass teaches claim 9, wherein the controller is configured to select successive stimulation contacts from the n stimulation contacts according to a random process ([0080]-[0081] teaches that the stimulus are randomly selected to the contacts 51-54 such that the contacts teach successive stimulus to randomly selected contacts, wherein it is possible that only a certain number of contacts are used in each interval; [0083]; Fig 10).
Regarding claim 11 and 19, the modified invention of Tass teaches claim 1 and 14, wherein the controller is configured to select, for each stimulus in the sequence, a set of m stimulation contacts from the n stimulation contacts as a stimulation contact group, such that the stimulus is applied through each of the set of m stimulation contacts of the stimulation contact group ([0051] teaches that each contact can have its own actuating lead, or 2 or more contacts can be connected to the same actuating lead, therefore when the controller selects the lead comprising the two or more contacts, this lead will comprise a met of 2-3 of the 4 contacts to emit the stimulus; [0053] also teaches that each contact can have a unipolar stimulation between each contact and a reference electrode; [0080]-[0081] teaches that the stimulus are randomly selected to the contacts 51-54 such that the contacts teach successive stimulus to randomly selected contacts, wherein it is possible that only a certain number of contacts are used in each interval).
Regarding claim 12, the modified invention of Tass teaches claim 11, wherein m is less than or equal to n ([0051] teaches that each contact can have its own actuating lead, or 2 or more contacts can be connected to the same actuating lead, therefore when the controller selects the lead comprising the two or more contacts, this lead will comprise a met of 2-3 of the 4 contacts to emit the stimulus; [0053] also teaches that each contact can have a unipolar stimulation between each contact and a reference 
Regarding claim 13, the modified invention of Tass teaches claim 11, however fails to teach, wherein m is 2 or greater. It would have been on obvious design choice to one or ordinary skill in the art, before the effective filling date, to have modified the teachings of Tass, such that the particular number of stimulation contacts chosen to be used for each interval, taught by Tass ([0081]) would require the chosen number of contacts to be greater than one, in order to produce bipolar stimulation, or generate a stimulus over a greater area or multiple target regions. 
Regarding claim 16, the modified invention of Tass teaches claim 15, wherein each stimulus in the sequence has a stimulus duration ([0031] teaches the stimuli sequences having a time interval for the first stimuli and second stimuli; [0036]; [0049] teaches a time interval over which a second stimuli is administered wherein the pulses have a time varied inter stimuli intervals), and the probability distribution is bounded by a lower threshold of the stimulus duration ([0037] teaches the stimuli can be applied using a stochastic sequence; [0049] teaches that the distribution of the stimuli can be setup such that the stimuli is applied over 60%, 70%, 80%, or 90% of the duration of the interval; [0078]-[0081] teaches that he stimulus are applied with a stochastic or mixed stochastic-deterministic variation, this this requires a level or randomness the probability and since there is no overlapping stimuli, therefore the lower threshold is zero such that a stimulation may or may not be applied during the sequence. Since the claim does not recite any value or metric for the lower threshold, any lower limit reads on the claim limitation).
Regarding claim 20, the modified invention of Tass teaches claim 19, wherein m less than or equal to n ([0051] teaches that each contact can have its own actuating lead, or 2 or more contacts can be connected to the same actuating lead, therefore when the controller selects the lead comprising the 
Claim 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tass (U.S.PG Pub 20110201977 A1) in view of Tass (U.S. PG Pub 20150297444 A1) as applied to claim3 above, and further in view of Zhu et al (U.S. PG Pub 20160361546 A1).
Regarding claim 5, the modified invention of Tass teaches claim 3, however fails to teach, wherein the probability distribution is characterized by a coefficient of variation in a range of about 0.001 to about 100.
Zhu teaches a device in the same field of invention, wherein stimulation parameters are stochastically modulated, such as the inter stimulus intervals ([0056]; [0058]-[0059]; [0093]), wherein the probability distribution is characterized by a coefficient of variation in a range of about .001 to about 100 ([0057] teaches that the distribution of the stochastically modulated parameter can have a sigma value of 2 to stochastically modulate the parameter, or allow the about 95% in the middle distribution to stochastically modulate the neuromodulation parameter. This falls within the coefficient range of about .001 to 100; [0090]-[0091]. Since .001 to about 100 is such a broad range the range of distribution taught by Zhu reads on the claimed limitation).
It would have been obvious to one of ordinary skill in the art, to have further modified Tass, such that the probability distribution is characterized by a coefficient of variation in a range of about 0.001 to about 100, as taught by Zhu, in order to avoid the extremes in the distribution values of the inter stimulation times to allow for a desired amount of stimulation sufficient (Zhu [0057]; [0090]).
 Regarding claim 7, the modified invention of Tass teaches claim 3, however fails to teach wherein the probability distribution is an exponential distribution.
Zhu teaches a device in the same field of invention, wherein stimulation parameters are stochastically modulated, such as the inter stimulus intervals ([0056]; [0058]-[0059]; [0093]), wherein the probability distribution is an exponential distribution ([0060]).
It would have been obvious to one of ordinary skill in the art, to have further modified Tass, such that the probability distribution is an exponential distribution, as taught by Zhu, as it is a well-known type of distribution for a stochastic model used for targeting neural tissue ([0060]).
Claims 5-6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tass (U.S.PG Pub 20110201977 A1) in view of Tass (U.S. PG Pub 20150297444 A1)  as applied to claim 3 and 14 above, and further in view of Birdno et al (WO 2013055940 A2).
Regarding claims 5, 6, and 17, the modified invention of Tass teaches claim 3 and 14, however fails to teach, wherein the probability distribution is characterized by a coefficient of variation in a range of about 0.01 to about 20.
Birdno teaches a device in the same field of invention, wherein the inter stimulus interval is time varied with a probability distribution is characterized by a coefficient of variation in a range of about 0.01 to about 20 (Figure 8 teaches 4 types of non-regular stimulation patterns wherein the coefficient of variation for the inter stimulation interval was 1.19, .2, .41, and .72. All of these values fall within the ranges claimed in claims 5-6 and 17 page 25 line 30 -page 26 line 3 explains that the time varied patterns 
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified Tass, to have the coefficient of variation in a range of about 0.01 to about 20, as taught by Birdno, in order to provide stimulation having time varying inter-stimulus intervals that provide treatment with higher efficacy while requiring a lower average frequency, which leads to weaker side effects and lower power consumption (Birdno Page 4 lines 1-17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792